ACCEPTED
                                                                                                          01-15-00213
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                  7/28/2015 4:34:09 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK

                                 CAUSE NO. 01-15-00213-CR

 EXPARTE                                         §              IN THE COURT OF APPEALS
                                                                                   FILED IN
                                                 §                          1st COURT OF APPEALS
                                                 §                              HOUSTON, TEXAS
                                                 §                          7/28/2015 4:34:09 PM
 ANTHONY MICHAEL LONGORIA                        §                  1ST   DISTRICT    OF TEXAS
                                                                            CHRISTOPHER     A. PRINE
                                                                                    Clerk
            MOTION FOR EXTENSION OF TIME TO FILE APPELLATE BRIEF
                         ON BEHALF OF APPEALLANT

TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW, Appellant, ANTHONY MICHAEL LONGORIA, by and through the

undersigned attorney of record filing this Motion for Extension of Time to File Appellate Brief

on Behalf of the Defendant and would show unto the Court the following:

       1.      Appellant’s brief is currently due on August 6, 2015.

       2.      On August 3, 2015, Appellant’s attorney, Adam B. Brown, is set for jury trial on a

               murder case, case styled State of Texas v. Thomas Ray Graham; Case No. 14-CR-

               2641; pending in the 10th District Court of Galveston, Texas.

       3.      Appellant’s attorney respectfully requests a 30 day extension from date

               Appellant’s brief is due.

       4.      This request is in the interest of justice and not merely to seek delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Motion be

GRANTED.

                                              Respectfully submitted,



                                              /s/ Adam B. Brown
                                              ADAM B. BROWN
                                              TBA No. 24003775
                                              300 Main Street, Suite 200
                                              Houston, Texas 77002
                                              Telephone: (713) 223-0051
                                              Facsimile: (713) 228-0034
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion was filed

electronically with the 1st Court of Appeals on this the 28th day of July 2015.

                                              /s/ Adam B. Brown
                                              ADAM B. BROWN
                              CAUSE NO.01-15-00213-CR

 EXPARTE                                    §            IN THE COURT OF APPEALS
                                            §
                                            §
                                            §
 ANTHONY MICHAEL LONGORIA                   §                1ST DISTRICT OF TEXAS

                                        ORDER

      On this the ____________ day of __________________, 2015, came on to be considered

Appellant’s Motion For Extension of Time to File Appellant’s Brief was GRANTED.

Signed on _________________________ 2015.




                                         JUDGE PRESIDING